DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 01/13/2021. Claims 26 and 31 have been amended. Claims 27, 29, 30, 38-44, and 46 have been cancelled. Claims 48 and 49 are new. Claims 26, 28, 31-37, 45, and 47-49 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28, 31-37, 45, and 47-49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 lines 9-10 recites “which is soft and flexible at least in sections
Claim 26 lines 13-14 recite “two asymmetrical mirror-inverted buffers.” It is exceedingly unclear what this recitation is intended to mean. First, the term “buffer” in the specification does not have a part number and it is merely described as the outer portions of the sheath (item 3), which was already claimed, and is further claimed in detail after this recitation. Therefore, it is unclear why an additional term is used, and why this term is not labeled in the specification and drawings, separately, if it is intended to be a separate element. Second, items 5 are referred to as “protection lips” and not “buffers,” and, claim 48 appears to indicate that the “buffers” are the protection lips, making the claim further confusing. Third, it is unclear what “asymmetrical mirror-inverted” is intended to mean, since these “protection lips” 5, or the buffer (general outer portions of item 3), appear to be symmetrical. It is exceedingly unclear what “mirror-inverted” is intended to mean. Appropriate correction is required. 
Claim 26 line 20 recites that the arched outer and inner surfaces are “conical,” however, no conical or cone shape is shown /described. The specification appears to discuss conical shapes in relation to fig’s 7 and 8, which, at best, show slanted or partly conical shaped segments. Conical indicates a full cone, which does not appear to exist. Appropriate correction is required. 
Claim 32 line 2 recites “at least in sections.” As discussed above, it is unclear what this recitation is intended to mean. Presumably this is intended to indicate a “partially hollow” design or similar. Appropriate correction is required. 
Claim 35 recites the term “preferably,” which is indefinite. The term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are intended to somehow further limit the claim or not. Appropriate correction is required. 
Claim 36 recites a size in relation to “a child,” however, since children are many different sizes, this recitation is indefinite. Further, this would encompass many sizes outside of the size 
Claim 48 recites “clamping lip” and “protective lip,” which are somewhat confusing in relation to the rest of the claim limitations. See discussion of “buffers” above. Appropriate correction is required. 
Claim 49 recites “uniformly conical” which is indefinite. See discussion of “conical” above. Further, it is unclear what “uniformly” is intended to mean, or what a “non-uniform” conical shape would be. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28, 31, 32, 34-37, 45, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Shields (US Patent No. 5,207,704).
In Reference to Claims 26, 28, 31, 32, 34-37, 45, and 47-49
 	Shields teaches (Claim 26) A balancing element comprising an arched structure comprising: -a core element which is arched (item 9, fig’s 3 and 6), the core element comprising two end surfaces (short sides in fig. 3, left end and right end in fig. 6), an arched inner surface (lower surface, fig. 6) and an arched outer surface (upper surface, fig. 6) and two side surfaces (long sides in fig. 3), wherein the core element of the balancing element has a width ranging from [x] centimeters and an arch length ranging from [x] centimeters (fig’s 3 and 4), and -a 
(Claim 28) wherein the core element of the balancing element has a thickness ranging from [x] millimeters (fig. 6);
(Claim 31) wherein the sheath protrudes beyond the side surfaces of the core element in a rounded manner in order to form the buffers (fig’s 3 and 5, along long sides);
 	(Claim 32) wherein the arched core element of the balancing element is hollow in design at least in sections (column 2 lines 23-25; made of wood which is porous, therefore, inherently partially hollow or hollow “in sections”);
(Claim 34) wherein the protective sheath is made out of a washable material, or the protective sheath is made out of an integral foam (item 11, fig. 3 and column 2 lines 25-26);
 	(Claim 35) wherein the arched core element of the play element is made out of a bendable material, preferably out of wood, plastic, composite material or light metal, preferably out of an aluminum alloy (column 2 lines 23-25);

(Claim 37) wherein the ratio of the arch length and an arch radius is between [x] (fig. 6);
	(Claim 45) wherein the radius of the arched shape of the core element ranges from [x] centimeters (fig. 6).
 	(Claim 47) wherein the arched outer surface of the sheath, the arched inner surface of the sheath, the arched outer surface of the core element and the arched inner surface of the core element are arranged parallel with respect to one another (fig’s 5 and 6, core and sheath surfaces are parallel with each other along all dimensions of the device);
 	(Claim 48) wherein each of the buffers is at least one of a clamping lip and a protective lip (items 11/13 around the edges, fig’s 3, 5, and 6);
 	(Claim 49) wherein the arched outer surface of the sheath, the arched inner surface of the sheath, the arched outer surface of the core element and the arched inner surface of the core element are uniformly conical (fig’s 4 and 5, tapering and curving is conical; note it is unclear what “uniformly” is intended to mean).
	Shields fails to teach the specific dimensional ranges claimed in claim 1. 
	However, Shields does teach that the device is sized to be used in relation to a human body, to be located in or on, with similar dimensions (fig. 1 and column 2 lines 19-22).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the device within the specific dimensional ranges claimed simply as a matter of engineering design choice, since it has been held that a prima facie case of obviousness exists where the claimed ranges are not the same but merely close, see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general size range and conditions of a device large enough for human users to be located on or in, with disclosed dimensions close to the claimed ranges, merely claiming a more particular size or size range would be an obvious matter of engineering design choice, and is not a patentable distinction.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Shields (US Patent No. 5,207,704) in view of Orenstein (US Patent No. 9,011,295).
In Reference to Claim 33
 	Shields teaches all of claim 26 as discussed above. 
	Shields fails to teach the features of claim 33. 
Orenstein teaches (Claim 33) wherein the core element is comprised of two ribbed sheets sandwiched together (fig’s 7 and 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the exercise device of Shields with the feature of using sandwiched ribbed elements as taught by the exercise device of Orenstein for the purpose of both providing better grip and better structural support to the device as taught by Orenstein (column 1 lines 49-57), making the device more stable, more reliable, easier to use, and more attractive to the users. 

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the previous 112 and new matter rejections are noted. There does not appear to be any new matter in the current amendment. However, many 112 and indefiniteness issues remain. See action above for further details. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711